960 So.2d 6 (2005)
TICO INSURANCE COMPANY, an Ohio Corporation, Infinity Insurance Company, a foreign corporation, and Leader Insurance Company, an Ohio Corporation, Appellants,
v.
Linda SCHONNING, Appellee.
No. 3D04-186.
District Court of Appeal of Florida, Third District.
April 13, 2005.
Gaebe, Mullen, Antonelli, Esco DiMatteo, Coral Gables; Hicks Kneale, P.A., and Mark Hicks, and Dinah Stein, Miami, for appellants.
Jane Kreusler-Walsh (West Palm Beach); Thornton, Davis Fein, P.A., and Barry L. Davis, and Holly S. Harvey, Miami, for appellee.
Before LEVY, GREEN, and RAMIREZ, JJ.
PER CURIAM.
TICO Insurance Company appeals from a final judgment entered against it, following the striking of its pleadings for discovery violations. Because the pleadings were struck in the absence of an evidentiary hearing, we reverse. See Kozel v. Ostendorf, 629 So.2d 817, 818 (Fla.1993)(adopting six factors that must be considered before deciding case warrants imposition of severe sanctions). See also Bank One, N.A. v. Harrod, 873 So.2d 519, 521 (Fla. 4th DCA 2004)("Where, as here, there is no indication that the trial court considered [the Kozel] factors, . . . reversal has been required."); Rose v. *7 Clinton, 575 So.2d 751, 752 (Fla. 3d DCA 1991)("The trial court abused its discretion in imposing severe sanctions for non-compliance with discovery absent an order `finding that the conduct upon which the order is based was equivalent to willfulness or deliberate disregard [of the discovery orders].'" (footnote omitted)) (quoting Commonwealth Fed. Sav. & Loan Ass'n v. Tubero, 569 So.2d 1271, 1272 (Fla. 1990)).
Reversed.